|, DALEY, J.
The defendant, Chandler Mashia, has appealed the ruling of the district court which revoked his probation. However, the defendant has no right of appeal from the revocation of his probation. State v. Manuel, 349 So.2d 882 (La.1977); State v. Davis, 97-850 (la.App. 5th Cir.2/11/98), 708 So.2d 1121. A ruling revoking probation can only be reviewed by this court under its supervisory jurisdiction.
In December 1994, this court issued the following en banc order:
It has come to the attention of this Court that an increasing number of non-appealable matters are being incorrectly filed and lodged as appeals. In the past, this Court has customarily converted these appeals into the more appropriate procedural mechanism of writs under the guise of judicial economy. However, we have come to realize that this approach is inconsistent with our legislative scheme for the appropriate exercise of our supervisory jurisdiction. Hence, we will no longer continue such practice.
It is hereby ordered that, as of January 1, 1995, all non-appealable matters filed as an appeal will be dismissed. Accordingly, all parties will be required to follow the procedural schemes set forth in our Louisiana Codes of Civil and Criminal Procedure.
pBased on the foregoing, this appeal is dismissed.

APPEAL DISMISSED.